SUPPLEMENTAL INDENTURE
TO INDENTURE


This SUPPLEMENTAL INDENTURE, dated as of November 1, 2006 (the “Supplemental
Indenture”), is entered into by and among Essex Portfolio, L.P., a California
limited partnership (hereinafter called the “Issuer”), Essex Property Trust,
Inc., a Maryland corporation (hereinafter called the “Guarantor”), and Wells
Fargo Bank, N.A., as trustee hereunder (hereinafter called the “Trustee”), under
the Indenture (defined below). Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the
Indenture.


WHEREAS, the Issuer, the Guarantor and the Trustee are parties to that certain
Indenture, dated as of October 28, 2005 (the “Indenture”), pursuant to which the
Issuer issued $225,000,000 aggregate principal amount of 3.625% Exchangeable
Senior Notes due 2025 (the “Notes”);


WHEREAS, the Issuer, the Guarantor and the Trustee desire to amend the Indenture
as set forth herein to modify a provision of the Indenture to conform that
provision to the description thereof set forth in the Offering Memorandum and to
cure an ambiguity contained in the Indenture;


  WHEREAS, pursuant to Section 9.01 of the Indenture, the Issuer, the Guarantor
and the Trustee may amend or supplement the Indenture without the consent of the
holders of the Notes in order to modify any provision of the Indenture to
conform that provision to the description thereof set forth in the Offering
Memorandum and to cure any ambiguity, omission, defect or inconsistency in the
Indenture; and


WHEREAS, all of the conditions set forth in the Indenture necessary to authorize
the execution and delivery of this Supplemental Indenture and to make this
Supplemental Indenture valid and binding have been satisfied.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Issuer, the Guarantor and the Trustee
hereby agree to amend the Indenture as follows:


ARTICLE I
AMENDMENTS


Section 1.1 Amendment. Section 13.05(e) of the Indenture is hereby amended and
restated in its entirety to read as follows:


“(e) In case the Guarantor shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock cash (including any quarterly cash
dividend, but excluding (x) any quarterly cash dividend distributed on the
Common Stock to the extent the aggregate cash dividend per share of Common Stock
in any Fiscal Quarter does not exceed $0.84 (as adjusted to reflect subdivisions
and combinations of the Common Stock, the “dividend threshold amount”), (y) any
dividend or distribution in connection with the liquidation, dissolution or
winding up of the Guarantor, whether voluntary or involuntary, and (z) any
dividend or distribution in connection with a reclassification, consolidation,
merger, binding share exchange or sale to which Section 13.06 applies), then, in
such case, the Exchange Rate shall be increased so that the same shall equal the
rate determined by multiplying the Exchange Rate in effect on the applicable
record date by a fraction,


(i) the numerator of which shall be the Current Market Price on such record date
less the dividend threshold amount; and


(ii) the denominator of which shall be the Current Market Price on such record
date less the full amount of cash so distributed, as applicable to one share of
Common Stock,


such adjustment to be effective immediately prior to the opening of business on
the day following the record date for such dividend or distribution; provided,
that if an adjustment is required to be made as a result of a distribution that
is not a quarterly dividend, the dividend threshold amount shall be deemed to be
zero. If such dividend or distribution is not so paid or made, the Exchange Rate
shall again be adjusted to be the Exchange Rate that would then be in effect if
such dividend or distribution had not been declared.”


ARTICLE II
GENERAL PROVISIONS


Section 2.1  Effective Date. This Supplemental Indenture shall become effective
and be operative as of the date first above written.


Section 2.2 Ratification of Indenture. Except as expressly amended by this
Supplemental Indenture, the Indenture is in all respects hereby acknowledged,
ratified and confirmed and shall continue in full force and effect in accordance
with the terms thereof.


Section 2.3 Successors. All agreements of the Issuer, the Guarantor and the
Trustee in this Supplemental Indenture shall bind their respective successors
and assigns.


Section 2.4 Governing Law. This Supplemental Indenture shall be
governed by, and construed in accordance with, the laws of the State of New
York, including, without limitation, Section 5-1401 of the New York General
Obligations Law.


Section 2.5 Severability. In case any provision of this Supplemental
Indenture shall be deemed invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


Section 2.6 Headings. The Article and Section headings in this
Supplemental Indenture are for convenience only and shall not affect the
construction of this Supplemental Indenture.


Section 2.7 Counterparts. This Supplemental Indenture may be
executed in any number of counterparts, each of which shall be deemed an
original but all such counterparts shall together constitute the same
instrument.


Section 2.8 Unity. All provisions of this Supplemental Indenture
shall be deemed to be incorporated in, and made a part of, the Indenture and the
Notes. The Indenture and the Notes, as amended and supplemented by this
Supplemental Indenture, shall be read, taken and construed as one and the same
instrument.
 
Section 2.9 Trustee Not Responsible. The recitals contained in this Supplemental
Indenture shall be taken as the statements of the Issuer and the Guarantor, and
the Trustee assumes no responsibility for their correctness.


Section 2.10 Trust. The Trustee accepts the trusts created by the Indenture, as
supplemented by this Supplemental Indenture, and agrees to perform the same upon
the terms and conditions of the Indenture, as supplemented hereby.


Section 2.11 Third-Party Beneficiaries. Nothing in this Supplemental Indenture
express or implied, shall give to any Person, other than the parties hereto, and
their successors under the Indenture, and the Holders any benefit or any legal
or equitable right, remedy or claim under the Indenture.


Section 2.12.  Trust Indenture Act. If any provisions hereof limit, qualify or
conflict with any provisions of the TIA required under the TIA to be a part of
and govern this Supplemental Indenture, the provisions of the TIA shall control.
If any provision hereof modifies or excludes any provision of the TIA that may
be so modified or excluded, the latter provisions shall be deemed to apply to
this Supplemental Indenture as so modified or excluded, as the case may be.






 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.


ESSEX PORTFOLIO, L.P.
 
By:  Essex Property Trust, Inc.
 
Its Sole General Partner
 
By:
/s/ Michael T. Dance 
 
Name:
Michael T. Dance
 
Title:
Executive Vice President and Chief Financial Officer



 
ESSEX PROPERTY TRUST, INC., as Guarantor
 
By:
/s/ Michael T. Dance 
 
Name:
Michael T. Dance
 
Title:
Executive Vice President and Chief Financial Officer





WELLS FARGO BANK, N.A., as Trustee
 
By:
/s/ Maddy Hall 
 
Name:
Maddy Hall
 
Title:
Assistant Vice President




